DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on May 10, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claim 7 has been amended; claims 1-6 are canceled; claims 16-20 are withdrawn from further consideration; and claim 21 has been added. Accordingly, claims 7-21 are pending in this application, with an action on the merits to follow regarding claims 7-15 and 21.
Because of the applicant's amendment, the following in the office action filed February 17, 2022, are hereby withdrawn:
Objections to the drawings;
Objections to the claims.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 21 recites, “wherein the feature in the first compression molding die is a semi-circular extension… and the feature in the second compression molding die is a semi-circular cut-out….”  However, no support can be found within the specification for the features being semi-circular or for the feature in the second compression molding die being a cut-out.  See 35 USC 112(a) rejection below for further details.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 is indefinite as it recites, “wherein the feature in the first compression molding die is a semi-circular extension… and the feature in the second compression molding die is a semi-circular cut-out….”  While there is support for the features have a radius, there is no further description of the shape. Further, no support can be found within the speciation for the features being semi-circular as the shape is not shown or described as semi-circular and further no support can be found for the feature in the second compression molding die being a cut-out as there is no indication that a portion has been removed by cutting.  Therefore, this limitation fails to comply with the requirement for written description.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 are indefinite as each recites, “the feature”  As it is claimed that both the first and second compression molding die have a feature, i.e. two features total, it is unclear as to which of these two features are being referred to as “the feature”.
Claim 21 is indefinite as it recites, “wherein the feature in the first compression molding die is a semi-circular extension… and the feature in the second compression molding die is a semi-circular cut-out….”  As the limitation is not supported by the drawings or the written description, it is unclear as to what is meant by semi-circular or cut-out.  For purposes of examination, based on the drawings and description, Examiner has interpreted semi-circular to mean having a base larger than the distal end and cut-out to mean recess.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzon (US 2020/0325550), as evidenced by Cassaro (US 2008/0209955), and in view of Ueki (US 5486329).
Regarding claim 7, Mazzon discloses a method of forming an interior trim panel (101) for a vehicle, the method comprising: providing a leather layer (1) having a first thickness greater than five millimeters (see para. 0027 where the thickness is approximately 3-5mm and may however vary,  and therefore can be greater than 5mm); clamping the leather layer (via 17) in a clamping frame (16) to securely fix the edges of the lather layer (as disclosed in para. 0048, 17 presses 16 against the edges); positioning (disclosed in para. 0039) the leather layer between a first compression molding die (12) and a second compression molding die (11), and wherein the first compression molding die and the second compression molding die define complementary surfaces (13 and 14 respectively, shown as complementary throughout the drawings) that each include a feature (see annotated Fig. 4a); and compressing the leather layer between the first compression molding die and the second compression molding die (as disclosed in para. 0049 and 0064, and shown in Figs. 4A-B where the molds are pressed together); and forming the leather layer into the interior trim part for the vehicle (as disclosed in the Abstract and Fig. 6).
Mazzon does not explicitly state that compression of the leather layer is such that the leather layer stretches locally adjacent to each of the features and reduces the thickness of the leather layer to a second thickness that is less than five millimeters adjacent each of the features.  However Mazzon does teach the frame tensioning the leather sheet in paras. 0046-0047, and also teaches the results effective variables of temperature, moulding time, and pressure that impact the molding process in para. 0011. When tension is applied to a sheet such that the sheet is held in a planar stretched configuration, upon compression of the planar leather sheet between two molds that have complimentary 3-dimensional features, portions of the leather would be pushed out of the plane, which would, by the laws of physics, at least locally stretch the leather.  As evidenced by Cassaro, it is known that when leather is compressed by application of pressure, it creates a reduced thickness and increased rigidity (see para. 0036-0037 and Fig. 6 of Cassaro). Depending upon the desired properties of the feature being created, it would have been obvious that one could adjust or optimize the results-effective property of pressure taught by Mazzon, such that it results in thinning the leather relative to its initial thickness and increasing its rigidity. 
Mazzon does not expressly disclose the feature having a radius of less than five millimeters.  However, Applicant has not shown or presented any evidence that the size of the radius of the feature being below five millimeters results in a structural difference other than the size of the feature (see para. 0027 of the written description of the instant application). The size of the feature appears to be purely a matter of design choice based on desired aesthetics of the finished piece, as stretching/thinning would occur regardless of size of the feature.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of the feature as a matter of design choice depending on desired size of the decorative 3-dimensional patterns in the leather to be fitted over the trim panel. Such a modification would have involved a mere change in the size of a component and since a change in size is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP 2144.04.  
Mazzon does not disclose wherein the leather is positioned in the first and second compression molding dies after clamping the leather layer, wherein the clamping frame is separate and not attached to the first compression molding die and the second compression molding die, and wherein the frame is positioned outside of the periphery of both the first and second compression molding dies.
Ueki teaches a method for fabricating automotive door trim comprising positioning the leather layer (22) in the frame (60) to securely fix edges of the leather layer (as can be seen in Fig. 4), wherein the leather layer is positioned in the first and second compression molding dies (40/50) after positioning the leather the leather layer in the frame (as can be seen in Fig. 4, it can be understood the leather layer is placed in the frame before being positioned in the dies), wherein the frame is separate and not attached to the first compression molding die and the second compression molding die (as can be seen in Fig. 4), and wherein the frame is positioned outside of the periphery of both the first and second compression molding dies (as can be seen in Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method such that the leather layer is positioned in a separate unattached from frame before positioning between the dies of Mazzon as taught by Ueki in order “to support the peripheral part of the surface skin member” both before and after molding has occurred thereby retaining the dimensional stability of the leather layer.
Regarding claims 8-10, the modified method of Mazzon does not expressly disclose wherein the feature has a radius of less than three millimeters [claim 8]/two millimeters [claim 9]/one millimeter [claim 10] and wherein the second thickness is less than three millimeters [claim 8]/two millimeters [claim 9] /one millimeter [claim 10] adjacent the feature. 
Regarding the radius of the leather, Applicant has not shown or presented any evidence that the size of the radius of the feature results in any structural difference other than the size of the feature (see para. 0027 of the written description of the instant application). The size of the feature appears to be purely a matter of design choice as stretching/thinning would occur regardless of size of the feature.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of the feature as a matter of design choice depending on desired size of the decorative 3-dimensional patterns in the leather to be fitted over the trim panel. Such a modification would have involved a mere change in the size of a component and since a change in size is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP 2144.04.  
Regarding “wherein the second thickness is less than three/two/one millimeter(s) adjacent the feature”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the proper temperature, moulding time, and pressure to obtain such a thickness in order to compress the leather as much as necessary to increase the rigidity of the leather of the panel of Mazzon by a desired amount, since, as taught by Mazzon, the applied pressure is a results-effective variable that, as evidenced by Cassaro, impacts the final thickness of the leather.  Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  
	Regarding claim 11, the modified method of Mazzon discloses further comprising providing a backing layer to the leather layer (as either the leather layer can comprise two overlapping layers, a backing layer is provided before moulding, see para. 0091-0092; or as a resin layer can be applied after moulding, see para. 0081).
Regarding claim 13, the modified method of Mazzon discloses wherein providing the backing layer comprises providing the backing layer to the leather layer before clamping the leather layer in the frame (the leather layer can comprise two overlapping layers, thus the backing layer is provided before moulding and therefore before clamping, see para. 0092).
	Regarding claim 14, the modified method of Mazzon discloses wherein providing the backing layer comprises providing the backing layer to the leather layer after compressing the leather layer (as a resin layer can be applied after the leather is moulded into product 100, see para. 0081)
Regarding claim 15, the modified method of Mazzon discloses further comprising soaking the leather layer in a solution prior to clamping the leather to increase a pliability of the leather layer (as disclosed in paras. 0039, the leather can be wetted in a solution as the initial step before being loaded into the mould, making it more flexible (i.e. pliable) disclosed in para. 0070).
	Regarding claim 21, the modified method of Mazzon discloses wherein the feature (see annotated Fig. 4) of the first compression molding die (12) is a semi-circular extension (see annotated Fig. 4 where the feature protrudes from the rest of the die and the base of the extension is larger than the distal end of the extension) having a radius of less than five millimeters (as modified above in claim 7) and the feature (see annotated Fig. 4) of the second compression molding die (11) is a semi-circular cut-out (see annotated Fig. 4 where the feature is recesses from the rest of the die and the base of the recess is larger than the distal end of the recess) having a radius of less than five millimeters (as modified above in claim 7), and wherein the feature in the first compression molding die is aligned and complimentary with the feature in the second compression molding die (as can be seen in annotated Fig. 4).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Mazzon and Ueki as applied to claims 7 and 11 above, and further in view of Schilles (US 7997894).
	Regarding claim 12, the modified method of Mazzon discloses all the limitations of claims 7 and 11, but does not expressly disclose wherein providing the backing layer comprises positioning the backing layer between the leather layer and one of the first compression molding die and the second compression molding die before compressing the leather layer.
Schilles teaches a method for press molding a leather component wherein providing the backing layer (2) comprises positioning the backing layer between the leather layer (1) and one of the first compression molding die (11) and the second compression molding die (12) before compressing the leather layer (as can be seen in Figs. 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a backing layer between the leather layer and one of the dies before compressing in the method of Mazzon as taught by Schilles in order to allow for a single-state production process where moulding and connecting the two layers occur during the same step thereby reducing the number of production steps required and reducing time.
	

    PNG
    media_image1.png
    555
    575
    media_image1.png
    Greyscale

Annotated Fig. 4A (Mazzon)

Response to Arguments
Applicant’s arguments, filed May 10, 2022, with respect to the 35 USC 103 rejection of claims 7-15 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732